DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/21, regarding the 112 interpretation and rejections have been fully considered but they are not entirely persuasive. 
Applicant argues that “the claims have been amended to remove the claim language giving rise to the interpretation and rejections, and reciting structures capable of performing the claimed functions” and points to a “communicator.”  Examiner respectfully disagrees.  In claim 8, the “communicator” is a generic placeholder modified by functional language without sufficient structure for performing the claimed function. 

Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot in view of new ground of rejection.

Claim Objections
Claims 1-2 are objected to because of the following informalities: “at least one of sensor” is grammatically incorrect.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “the obtain part” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communicator” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 11 and 15 recite the limitation “the determined curvature in the invisible area of the front image” in the second to last paragraph.  There is insufficient antecedent basis for this limitation in the claim.  While a determined curvature is previously set forth, it being in the invisible area is not previously established.  Furthermore, this invisible area being “of the front image” is also not previously established.  The dependent claims inherit this deficiency by virtue of their dependency.

Claim 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “communicator” in claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0199577) in view of Lin et al. (US 2018/0178785).

Regarding claim 1,
Kim teaches:
A vehicle driving assistance device in a vehicle, the device
comprising:
a camera configured to obtain a front image of the running vehicle (Kim: Fig 2; [0022]; forward-looking sensor 10 includes camera 11);
at least one of sensor (Kim: Fig 2; [0022]; forward-looking sensor 10 includes LIDAR sensor 12); and
a processor (Kim: Fig 2; [0022]; controller 20) configured to:
obtain a part of a lane included in a visible area of the front image, based on the front image (Kim: [0022]; camera 11 creates images D1 of the forward area of a vehicle and sends them to the controller 20 to detect lanes or recognize objects in the forward area through image processing);
detect at least one object through the sensor (Kim: [0022]; LIDAR sensor 12 produces depth images D2 of the forward area of a vehicle and sends them to 
determine a curvature of road based on a location of the detected at least one object (Kim: [0029]; guardrail detector 23 calculates a third curvature R3 of guardrail using detection points of the extracted guardrail section, which is provided to the curvature calculator 24 to estimate the curvature of the curved road);
obtain another part of the lane included in an invisible area of the front image based on the determined curvature in the invisible area of the front image (Kim: [0011]; estimating a resultant curvature of a curved road on the basis of the first to third curvatures [0035]-[0038]; [0022]; traced objects; Fig 4-5; [0031]-[0032]; lane after ground and object removal; guardrails have multiple parts);

Kim fails to teach:
a display;
control the display to output the obtained another part of the lane.

Lin teaches:
a display (Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display device 16);
a processor (Lin: Fig 1; [0024]-[0025]; processing device 14) configured to:
control the display to output the obtained another part of the lane (Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display device 16 displays the picture 20 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin with Kim.  Displaying imagery to a driver including predicted lanes and far away lane lines along with warnings, as in Lin, would benefit the Kim device by increasing driver awareness and safety.  Additionally, this is the application of a known technique, displaying imagery to a driver including predicted lanes along with warnings, to a known device ready for improvement, the Kim device, to yield predictable results.

Regarding claim 2, Kim in view of Lin teaches:
The device of claim 1, wherein the at least one sensor comprises at least one of a radar module and a lidar module (Kim: Fig 2; [0022]; forward-looking sensor 10 includes LIDAR sensor 12).

Regarding claim 3, Kim in view of Lin teaches:
The device of claim 1, wherein the display is further configured to output a guide image generated based on the obtain part of the lane included in the visible area and obtained another part of the lane included in the invisible area (Kim: [0011]; estimating a resultant curvature of a curved road on the basis of the 

Regarding claims 4, Kim in view of Lin teaches:
The device of claim 1, wherein the processor is further configured to distinguish the visible area in the front image from the invisible area in the front image (Kim: [0011]; Fig 2, 6; the first to third curvatures [0035]-[0038]), and obtain a distance from the vehicle to an endpoint of the obtained part of the lane included in the visible area (Kim: [0031]; distance values in 3D space for levels L1-3).

Regarding claim 6, Kim in view of Lin teaches:
The device of claim 1, wherein the processor is further configured to generate an alarm image corresponding to a risk determined based on a state of the vehicle and an environment around the vehicle (Kim: [0005]; Lane Departure Warning System; Lin: abstract; [0006]; [0008]; [0011]; [0025]; [0028]; [0031]; lane deviation/departure warning).

Regarding claim 7, Kim in view of Lin teaches:
The device of claim 1, wherein the processor is further configured to generate a guide image representing a speed of the vehicle, a direction in which 

Regarding claim 8, 
Kim in view of Lin teaches:
The device of claim 1, further comprising: a communicator configured to transmit a guide image representing the obtained part of the included in the visible area and the obtained other part of the lane included in the invisible area (Kim: [0011]; estimating a resultant curvature of a curved road on the basis of the first to third curvatures [0035]-[0038]; Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display device 16 displays the picture 20 and the lane line prediction model; [0028]; detect and display the lane lines 202 far away on the picture 20).

Kim in view of Lin fails to teach:
	to an external device;



Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin with Kim with an external device such that the guide image is sent to an external device.  Sending a guide image to an external device would benefit the Kim in view of Lin teachings by increasing driver safety and keeping a record for insurance purposes if there is an accident.  

Regarding claim 9, Kim in view of Lin teaches:
The device of claim 1, wherein the display comprises at least one of a head-up display, a mirror display, and a central information display included in the vehicle (Lin: [0024]-[0025]; display device 16 in vehicle for driver).

Regarding claim 10, 
Kim in view of Lin teaches:
The device of claim 1, further comprising: configured to store a guide image representing the obtained part of the included in the visible area and the obtained other part of the lane included in the invisible area (Kim: [0011]; estimating a resultant curvature of a curved road on the basis of the first to third curvatures [0035]-[0038]; Lin: abstract; Fig 1; [0008]; [0024]-[0025]; display 

Kim in view of Lin fails to teach:
a memory

Official notice is taken that it was, at the time of invention, well known for a guide image to be stored in a memory.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin with Kim with memory such that the guide image is stored in a memory.  Storing a guide image in a memory would benefit the Kim in view of Lin teachings by increasing driver safety and keeping a record for insurance purposes if there is an accident.  

Regarding claims 11-15, Kim in view of Lin teaches the limitations of these claims as shown above with regard to claims 1-3 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488